DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.

Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/10/2021, the following has occurred: claims 1 and 19-20 have been amended; claims 2-18 and 21 have remained unchanged; and claims 22-24 have been added.
Claims 1-24 are pending.
Effective Filing Date: 04/13/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant amended the claims and argued with respect to these amendments. Examiner has addressed these amendments below in the 35 U.S.C. 103 rejection section with the addition of new art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the second set of medical information” in lines 4-5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 5-11 and 15 are dependent on claim 4 and are rejected based on their dependency on claim 4.
Claim 9 recites “the selection unit is configured to select reference medical information such that in a case where a plurality of selection conditions are extracted for the specified medical information, according to one of the plurality of extracted selection conditions”. The wording is unclear and accordingly the claim is indefinite. Examiner is interpreting the claim to read “the selection unit is configured to select reference medical information according to one of the plurality of extracted selection conditions in a case where a plurality of selection conditions are extracted for the specified medical information”.
Claim 10 is dependent on claim 9 and are rejected based on their dependency on claim 9.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0177180 to Bachmann et al. in view of U.S. 2006/0179027 to Bechtel et al. further in view of U.S. 2014/0181128 to Riskin et al.
As per claims 1, 19, and 20, Bachmann et al. teaches an information processing system comprising:
--a memory storing a program; (see: paragraph [0074] where there is a computer system 1100 (which includes memory) which communicates with a memory subsystem) and
--one or more processors (see: paragraph [0074] where there is a computer system 1100 with one or more processors) which, by executing the program, function as:
--an acceptance unit configured to accept a specification of one piece of medical information from a report; (see: paragraphs [0015] and [0069] where there is an acceptance unit which accepts selection of a word when the word is moused-over)
--a selection unit configured to select, from the report displayed on the display unit, information whose relationship with the type of specified information satisfies the selection condition as the reference information; (see: paragraph [0015] where there is a selection unit configured to select other terms (reference information) in the electronic document that include the selected word (specified information) as well as other terms that are determined to be “related” to those terms. The selection condition here is to select related information. Also see: FIG. 9 and paragraph [0069] where the “PERSON” entity is a selected criteria in addition to the moused-over word “Russia” with a stipulation of being “related to”) and
--a change unit configured to change an appearance of the specified information and the reference information to an appearance different from an appearance of information other than the specified information and the reference information; (see: paragraph [0069] and FIG. 9 where there is a change unit which highlights terms in response to a selection by the selection unit)
--wherein the type of the specified information is different from a type of the reference information (see: FIG. 9 where the type of the selected word (specified information) is different from a type of the highlighted information (reference information) as the highlighted words are located in other parts of the document that are not the selected part).
Bachmann teaches the above-mentioned claim limitations. Bachmann however may not further, specifically teach:
1) --a structural medical report associated with a subject and structured according to a plurality of types of medical information displayed on a display unit;
2) --an extraction unit configured to extract a selection condition including a type of specified medical information specified by the acceptance unit from a first storage unit storing a plurality of selection conditions defining relationships between types of medical information for selecting reference medical information;
3) --report as a structural medical report;
4) --information as medical information; and
5) --selection condition as an extracted selection condition.

Bechtel et al. teaches:
2) --an extraction unit configured to extract a selection condition including a type of specified medical information specified by the acceptance unit from a first storage unit storing a plurality of selection conditions defining relationships between types of medical information for selecting reference medical information; (see: paragraph [0082] where a name field is selected (a type of specified medical information specified by the acceptance unit) from person entity table. The entry is then searched in the title and abstract fields of the literature entity table. The extraction unit here extracted selection conditions of: 1) search for an entity match in the title field and 2) search for an entity match in the abstract field) and
5) --selection condition as an extracted selection condition (see: paragraph [0082] where there is an extracted selection condition of either: 1) search for an entity match in the title field or 2) search for an entity match in the abstract field).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 2) an extraction unit configured to extract a selection condition including a type of specified medical information specified by the acceptance unit from a first storage unit storing a plurality of selection conditions defining relationships between (see: paragraph [0014] of Bachmann et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an 5) extracted selection condition as taught by Bechtel et al. for a selection condition as disclosed by Bachmann et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bachmann et al. teaches of using a selection condition of selecting related information thus one could replace this condition with a more specific condition that determines related information in other sections of a document to obtain predictable results of discovering related information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
	
Riskin et al. teaches:
1) --a structural medical report associated with a subject and structured according to a plurality of types of medical information displayed on a display unit; (see: paragraph [0008] where there are structured medical reports including patient history data. Also see: claim 41 of Riskin et al. where there is displaying of the output of the annotation record)
3) --report as a structural medical report; (see: paragraph [0008] where there is a structured medical report) and
4) --information as medical information (see: paragraph [0008] where there is medical information within a medical report).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 1) a structural medical report associated with a subject and structured according to a plurality of types of medical information displayed on a display unit as taught by Riskin et al. for a report as disclosed by Bachmann et al. and Bechtel et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bachmann et al. already teaches using a record, thus one could substitute wherein the record is more specifically a medical reports to obtain predictable results of using a report. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 3) structural medical report as taught by Riskin et al. for a report as disclosed by Bachmann et al. and Bechtel et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bachmann et al. already teaches using a record, thus one could substitute wherein the record is more specifically a medical reports to obtain predictable results of using a report. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
4) medical information as taught by Riskin et al. for information as disclosed by Bachmann et al. and Bechtel et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bachmann et al. already teaches using a record with information, thus one could substitute wherein the information is more specifically a medical information to obtain predictable results of using information from a report. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. further teaches wherein the selection unit is configured to select information as the reference information to be referred to by a user together with the specified information (see: paragraph [0069] where the information which is both selected by the user and selected by the invention are both displayed together via highlighting of all terms).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. further teaches:
--the change unit configured to change the appearance of the specified information to an appearance that is not the specified information (see: paragraph [0069] where there are different highlight colors).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Furthermore, Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m)

As per claim 4, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. further teaches wherein the selection unit is configured to select the reference information by referring, based on the association between the specified information in the first set of information and information in the second set of information, (see: paragraph [0071] where the dynamic highlighting highlights the entity element to show the relationship. Also see: paragraph [0069]. The association here is between the selected word of “Russia” in the first set of information, the selected condition of “PEOPLE”, and the highlighted words such as “Putin”. “Putin” and other highlighted words would be part of the second set of information) to a selection condition which is a condition for selecting the reference information and which is set in advance (see: 504-512 of FIG. 5A where there are conditions for selection reference information. These conditions are set in advance).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 4, see discussion of claim 4. Bachmann et al. further teaches:
--wherein the selection unit is configured to select the reference information by referring to the selection condition (see: FIG. 9 and paragraph [0069] where the “PERSON” entity is a selected criteria in addition to the moused-over word “Russia” with a stipulation of being “related to”).
Bechtel et al. further teaches:
--selection condition as selection condition extracted by the extraction unit (see: paragraph [0082] where there is an extracted selection condition of either: 1) search for an entity match in the title field or 2) search for an entity match in the abstract field).

Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 5, see discussion of claim 5. Bachmann et al. further teaches:
--wherein the selection unit is configured to select reference information such that in a case where a plurality of selection conditions are extracted for the specified information, the selection unit selects reference information for each of a plurality of extracted selection conditions (see: FIG. 5C and paragraph [0058] where there is highlighting based on selected conditions of “ORGANIZATION/GOVERNMENT” and “ORGANIZATION/OTHER”. Reference information is being highlighted for each selection condition (where the selection condition are “related to” both “ORGANIZATION/GOVERNMENT” and “ORGANIZATION/OTHER”)).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 6, see discussion of claim 6. Bachmann et al. further teaches:
--wherein the change unit is configured to change appearances of the plurality of pieces of reference information selected according to the respective selection conditions to appearances different from each other (see: paragraph [0058] where there is highlighting based on selected conditions of “ORGANIZATION/GOVERNMENT” and “ORGANIZATION/OTHER”. Also see: paragraph [0014] where there may be different colors used to highlight selected entities).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 6, see discussion of claim 6. Bachmann et al. further teaches further comprising a display processing unit configured to display, on the display unit, an association defined in a selection condition associated to each of the plurality of pieces of reference information (see: 504-512 of FIG. 5A where there is part of a selection condition displayed. This displays an association of “related to” at least one of 504, 506, 508, 510, and 512).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).


As per claim 9, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 5, see discussion of claim 5. Bachmann et al. further teaches:
--the selection unit is configured to select reference information such that in a case where a plurality of selection conditions are extracted for the specified- 52 -10170634US01 information, according to one of the plurality of extracted selection conditions (see: FIG. 5C where a plurality of selection conditions are selected and reference information is highlighted in accordance with these conditions).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Bachmann et al., Bechtel et al., and Riskin et al. in combination teach the system of claim 9, see discussion of claim 9. Bachmann et al. further teaches:
--the selection unit is configured to select reference information such that in a case where a command to switch the selection condition is accepted, the selection unit selects reference information according to a second selection condition which is included in the plurality of selection conditions extracted for the specified information and which is different from the one of the selection conditions, (see: column 87, lines 27-38 where a selection unit is present and selects zones (type of specified information) satisfying the user-selected entries marked in boldface of thematic association and discourse element indicator (two selection conditions). Extraction is occurring based on the selected, selection conditions) and
--the change unit is configured to change an appearance of the reference information selected according to the second selection condition to an appearance different from an appearance of information other than the reference information, (see: FIG. 7A where words would be highlighted upon being moused-over, thus the appearance of that newly selected word (which is part of the selection condition, where 504-512 of FIG. 5B are also selection conditions in addition to a function of being “related to”) would change) and return the appearance of the reference information selected according to the one of the selection conditions to the previous appearance employed before the appearance is changed (see: FIG. 7B where the previously highlighted words would be un-highlighted upon de-selection of a word by a user. The appearance would return to normal).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 4, see discussion of claim 4. Bechtel et al. further teaches wherein the selection condition further includes a condition for specifying a type of the reference - 53 -10170634US01information (see: paragraph [0082] where there is an extracted selection condition of either: 1) search for an entity match in the title field or 2) search for an entity match in the abstract field).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. further teaches wherein the change unit is configured to highlight the appearance of the reference information (see: paragraph [0069] and FIG. 9 where there is a change unit which highlights terms in response to a selection by the selection unit).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 17, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. further teaches wherein changing the appearance includes one or more of:
--changing a display frame of the reference medical- 55 - 10170634US01information so as to be displayed in a line that thicker than a line used to display the medical information other than the reference medical information;
--changing a line type of the display frame of the reference medical information so as to be different from a line type used by the medical information other than the reference medical information;
--changing a color of the display frame of the reference medical information so as to be different from a color used by the medical information other than the reference medical information;
--changing a background color of the reference information so as to be different from a background color used by the information other than the reference information; (see: FIG. 5C and 9 where there is highlighting of the background of each word to a different color than if these words were not highlighted) and
--changing a font color of the reference medical information so as to be different from a font color used by the medical information other than the reference medical information.
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 18, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. further teaches wherein changing the appearance includes one or more of:
--changing a font appearance property or an object appearance property,
--wherein the font appearance property includes: color;- 56 -10170634US01 style; size; and effect; and
--wherein the object appearance property includes: color; style; size; thickness, and effect (see: FIGS. 5C and 9 and paragraph [0014] where there is a change in color via highlighting the words).

As per claim 21, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bechtel et al. further teaches wherein the selection condition defines the association with the type of information to be selected as the reference information according to the type of the specified information (see: paragraph [0082] where a name field is selected (a type of specified medical information specified by the acceptance unit) from person entity table. The entry is then searched in the title and abstract fields of the literature entity table. The extraction unit here extracted selection conditions of: 1) search for an entity match in the title field and 2) search for an entity match in the abstract field).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).


As per claim 22, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. further teaches wherein the selection unit performs first selection for selecting information related to the specified information from the report (see: FIGS. 5C and 9 where other information is highlighted from the report),
Bechtel et al. further teaches:
--performs second selection for selecting the reference information from the information selected by the first selection (see: paragraph [0124] where there is a filtering of the selected information, thus a second selection is being made based on the filter based on a first, selected set of information).
Riskin et al. further teaches:
--report as a structural medical report; (see: paragraph [0008] where there is a structured medical report)
--medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 23, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bechtel et al. further teaches wherein the type of medical information includes information indicating a medical image, observation, and diagnosis (see: paragraph [0082] where a name field is selected (a type of specified medical information specified by the acceptance unit) from person entity table. The types here directed towards fields in a document including a title field and an abstract field. Fields may include information related to a medical image, observation, and diagnosis. Riskin et al. further teaches of diagnosis (paragraph [0047]), observations (paragraph [0105]), and medical images (paragraph [0130] teaches of electronic medical records, which typically include images)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0177180 to Bachmann et al. in view of U.S. 2006/0179027 to Bechtel et al. further in view of U.S. 2014/0181128 to Riskin et al. as applied to claim 1, further in view of U.S. 2015/0161330 to JOAO et al.
As per claim 12, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bachmann et al. teaches:
--the reference information is selected based on the association information (see: FIG. 5B and FIG. 9 where the highlighted information (reference information) is being selected based on the association information (where this invention looks for items “related to” the selected item))
medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Bachmann et al., Bechtel et al., and Riskin et al. in combination may not further, specifically teach:
1) --wherein the selection unit is configured to select the reference information such that association information associated to the specified information is acquired from a second storage unit in which association information indicating the association of the specified information is stored in association with the specified information; and
2) --acquired association information as association information.

JOAO et al. teaches:
1) --wherein the selection unit is configured to select the reference information such that association information associated to the specified information is acquired from a second storage unit in which association information indicating the association of the specified information is stored in association with the specified information, (see: paragraph [0139] where the database 10H can also contain and/or include any data and/or information needed for correlating any of the herein-described electronic interactive activities to any diagnoses and/or treatments, and/or for correlating any of the herein-described electronic interactive activities with any symptoms, diseases conditions, illnesses, syndromes, sicknesses, and/or states of dysfunction. The database 10H can also contain and/or include a data and/or information contained in a look-up table-type arrangement and/or any other type of data and/or information association or correlative relationship arrangement which can relate or correlate the use of any electronic interactive activity as a diagnostic indicator or tool for, as a treatment activity or tool for, as a treatment planning activity indicator or tool for, as a training indicator or tool, as a rehabilitation indicator or tool, or as a re-training indicator or tool for, any symptom, disease, condition, illness, syndrome, sickness, and/or state of dysfunction. Association information (information association or correlative relationship arrangement) associated to the specified information (treatments) is acquired from the second storage unit (database 10H) where the association information is stored with the specified information in database 10H) and
2) --acquired association information as association information (see: paragraph [0139] where association information is being acquired from database 10H).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the selection unit is configured to select the reference information such that association information associated to the specified information is acquired from a second storage unit in which association information indicating the association of the specified information is stored in association with the specified information as taught by JOAO et al. in the system as taught by Bachmann et al., Bechtel et al., and Riskin et al. in combination with the motivation(s) of facilitating improved healthcare quality, efficient information collection, processing and dissemination and efficient diagnosis and treatment (see: paragraph [0085] of JOAO et al.).
2) acquired association information as taught by JOAO et al. for the association information as disclosed by Bachmann et al., Bechtel et al., and Riskin et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Bachmann et al., Bechtel et al., and Riskin et al. teaches of using association information thus one could substitute wherein this association information is acquired from a storage unit to obtain predictable results of using association information to determine related words. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, Bachmann et al., Bechtel et al., Riskin et al., and JOAO et al. in combination teach the system of claim 12, see discussion of claim 12. Bachmann et al. further teaches wherein the selection unit is configured to select reference information based on each of the association information (see: FIG. 5B and FIG. 9 where the highlighted information (reference information) is being selected based on the association information (where this invention looks for items “related to” the selected item))
- Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

JOAO et al. further teaches:
--in a case where a plurality of pieces of association information are associated to one piece of specified information, (see: paragraph [0139] where the database 10H can also contain and/or include any data and/or information needed for correlating any of the herein-described electronic interactive activities to any diagnoses and/or treatments, and/or for correlating any of the herein-described electronic interactive activities with any symptoms, diseases conditions, illnesses, syndromes, sicknesses, and/or states of dysfunction. The database 10H can also contain and/or include a data and/or information contained in a look-up table-type arrangement and/or any other type of data and/or information association or correlative relationship arrangement which can relate or correlate the use of any electronic interactive activity as a diagnostic indicator or tool for, as a treatment activity or tool for, as a treatment planning activity indicator or tool for, as a training indicator or tool, as a rehabilitation indicator or tool, or as a re-training indicator or tool for, any symptom, disease, condition, illness, syndrome, sickness, and/or state of dysfunction. The invention is configured to use association information in a case where there is one specified information (treatment) and multiple pieces of reference information (interactive activities) and/or association information. For each reference information there may be an association to one universal, specified information) and
--association information as plurality of pieces of association information (see: paragraph [0139] where association information is being acquired from database 10H).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 14, Bachmann et al., Bechtel et al., Riskin et al., and JOAO et al. in combination teach the system of claim 13, see discussion of claim 13. Bachmann et al. further teaches:
--wherein the change unit is configured to change appearances of the plurality of pieces of reference information selected based on the respective other information to appearances different from each other (see: FIG. 5B and FIG. 9 where the change unit is configured to change the appearances of words based on information).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
JOAO et al. further teaches:
--pieces of association information as other information (see: paragraph [0139] where association information is being acquired from database 10H)
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0177180 to Bachmann et al. in view of U.S. 2006/0179027 to Bechtel et al. further in view of U.S. 2014/0181128 to Riskin et al. as applied to claim 4 further in view of U.S. 2015/0161330 to JOAO et al. and further in view of U.S. Patent No. 8,326,651 to McLaren et al.
As per claim 15, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 4, see discussion of claim 4. Bachmann et al. further teaches:
--and then, based on the selection condition, the reference information is selected from the associated information (see: FIG. 5B and FIG. 9 where the highlighted information (reference information) is being selected based on the association information (where this invention looks for items “related to” the selected item)).
Riskin et al. further teaches medical information as information (paragraph [0008] where there is medical information within a medical report).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Bachmann et al., Bechtel et al., and Riskin et al. in combination may not further, specifically teach:
1) --wherein the selection unit is configured to select reference information such that association information associated to the specified information is acquired from a second storage unit in which the specified information is stored in association with the association information indicating the association of the specified information, and
2) --associated medical information associated with the specified information is selected based on the acquired association information.

JOAO et al. teaches:
1) --wherein the selection unit is configured to select reference information such that association information associated to the specified information is acquired from a second storage unit in which the specified information is stored in association with the association information indicating the association of the specified information (see: paragraph [0139] where the database 10H can also contain and/or include any data and/or information needed for correlating any of the herein-described electronic interactive activities to any diagnoses and/or treatments, and/or for correlating any of the herein-described electronic interactive activities with any symptoms, diseases conditions, illnesses, syndromes, sicknesses, and/or states of dysfunction. The database 10H can also contain and/or include a data and/or information contained in a look-up table-type arrangement and/or any other type of data and/or information association or correlative relationship arrangement which can relate or correlate the use of any electronic interactive activity as a diagnostic indicator or tool for, as a treatment activity or tool for, as a treatment planning activity indicator or tool for, as a training indicator or tool, as a rehabilitation indicator or tool, or as a re-training indicator or tool for, any symptom, disease, condition, illness, syndrome, sickness, and/or state of dysfunction. Association information (information association or correlative relationship arrangement) associated to the second information (treatments) is acquired from the second storage unit (database 10H) in which the second information is stored in association with the association information (this information indicates the relationship of the data)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the selection unit is configured to select reference information such that association information associated to the specified information is acquired from a second storage unit in which the specified information is stored in association with the association information indicating the association of the specified information as taught by JOAO et al. in the system as taught by Bachmann et al., Bechtel et al., and Riskin et al. in combination with the motivation(s) of facilitating improved healthcare quality, efficient information collection, processing and dissemination and efficient diagnosis and treatment (see: paragraph [0085] of JOAO et al.).

McLaren et al. teaches:
2) --associated medical information associated with the specified information is selected based on the acquired association information (see: column 22, lines 37-43 where users of mobile device 300 may also manually initiate their own messages for delivery to other systems to request information related to a case or provide information about a case to appropriate medical professionals. In certain embodiments, user interface 308 may present a predefined list of user initiated messages for delivery to other medical professionals corresponding to a medical practice. Associated information, associated with second information (information related to a case where the case is/contains the second information), is selected based on the acquired association information (requested information) here).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) associated medical information associated with the specified information is selected based on the acquired association information as taught by McLaren et al. in the system as taught by Bachmann et al., Bechtel et al., Riskin et al., and JOAO et al. in combination with the motivation(s) of requesting information related to a case or provide information about a case to appropriate medical professionals (see: column 22, lines 38-40 of McLaren et al.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0177180 to Bachmann et al. in view of U.S. 2006/0179027 to Bechtel et al. further in view of U.S. 2014/0181128 to Riskin et al. as applied to claim 1, further in view of U.S. 2014/0149857 to Vagell et al. and further in view of U.S. 2013/0325552 to Niazi.
As per claim 24, Bachmann et al., Bechtel et al., and Riskin et al. in combination teaches the system of claim 1, see discussion of claim 1. Bechtel et al. teaches wherein the selection condition defines the relationship (see: paragraph [0082] where there is a selection condition of either: 1) search for an entity match in the title field or 2) search for an entity match in the abstract field, and either define the relationship).
The combination may not further, specifically teach the relationship including a conflict relationship and a cause/basis relationship.

Vagell et al. teaches:
	--the relationship including a conflict relationship (see: paragraph [0034] where there is a conflict identifier).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the relationship including a conflict relationship as taught by Vagell et al. for the relationship as disclosed by Bachmann et al., Bechtel et al., and Riskin et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Bachmann et al., Bechtel et al., and Riskin et al. teaches using a relationship when determining a subsequent word, thus it would have been obvious to substitute the relationship to obtain predicable results of finding words based on a relationship. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Niazi teaches:
	--the relationship including a cause/basis relationship (see: paragraph [0043] where documents can be analyzed to determine the root cause for the review sentiments based on the content within the reviews).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the relationship including a cause/basis relationship as taught by Niazi for the relationship as disclosed by Bachmann et al., Bechtel et al., Riskin et al., and Vagell et al. in combination since each 

Additional Relevant References
Examiner would also like to cite U.S. Patent No. 7,333,997 to Maren et al., U.S. 2007/0011608 to Titemore et al., U.S. 2012/0296637 to Smiley et al., and U.S. Patent No. 9,208,185 to Vailaya et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626